EXECUTION COPY 8/16/2001



EMPLOYMENT AND NON-COMPETE AGREEMENT



        THIS AGREEMENT is between AutoZone, Inc., a Nevada corporation and its
various subsidiaries (collectively "AutoZone"), and William C. Rhodes, III an
individual ("Employee") dated as of June 20, 2001 ("Effective Date").

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties are agreed as follows:

1.        Employment.  AutoZone agrees to employ Employee and Employee agrees to
remain in the employment of AutoZone, or a subsidiary or affiliate, until the
expiration or earlier termination of this Agreement.

2.        Term.  This agreement shall be effective as of the Effective Date and
shall continue for a period of two years unless it is earlier terminated
pursuant to Paragraph 8, 9, or 10.

3.        Salary.  Employee shall receive a salary from AutoZone as follows: 
During the term of this Agreement, Employee shall receive annual compensation of
two hundred thousand dollars ($200,000), subject to increases as determined by
the Compensation Committee of the Board of Directors ("Base Salary").  The Base
Salary amount shall be paid on a pro-rated basis for all partial years based on
a 364 day year. AutoZone reserves the right to increase the Base Salary above
the amounts stated above in its sole discretion. All salary shall be paid at the
same time and in the same manner that AutoZone's other officers are paid.

4.        Bonus.  During the term of this Agreement, Employee shall receive a
bonus up to 50% of his Base Salary in accordance with policies and procedures
established by AutoZone's Compensation Committee and Board of Directors which
shall be based upon the financial and operational goals and objectives for the
Employee and AutoZone established by the Compensation Committee for each of
AutoZone's fiscal years ("Target") in accordance with AutoZone's Executive
Incentive Compensation Plan.  The Target is established at the sole discretion
of the Compensation Committee and Board of Directors and is subject to review
and revision at any time upon notification to the Employee.  All bonuses shall
be paid at the same time and in the same manner that AutoZone's other officers
are paid.

5.        Duties.  Employee shall serve as AutoZone's Senior Vice President
performing such duties as AutoZone's Board of Directors may direct from time to
time and as are normally associated with such a position. AutoZone may, in its
sole discretion, alter, expand or curtail the services to be performed by
Employee or position held by Employee from time to time, without adjustment in
compensation. Employee shall devote his entire time and attention to AutoZone's
business. During the term of this Agreement, Employee shall not engage in any
other business activity that conflicts with his duties with AutoZone, regardless
of whether it is pursued for gain or profit. Employee may, however, invest his
assets in or serve on the Board of Directors of other companies so long as they
do not require Employee's services in the day to day operation of their affairs
and do not violate AutoZone's conflict of interest policy.  Notwithstanding,
Employee may from time to time invest deminimus amounts in the publicly traded
stock of Competitors upon written approval of AutoZone's General Counsel.

6.        Other Benefits.  Other benefits to be received by Employee from
AutoZone shall be the ordinary benefits received by AutoZone's other executive
officers, which may be changed by AutoZone in its sole discretion from time to
time.

7.        Taxes.  Employee understands that all salary, bonus and other benefits
will be subject to reduction for amounts required to be withheld by law as taxes
and otherwise.

8.        Termination by AutoZone.

> (a) Without Cause.  AutoZone may terminate this Agreement without Cause at any
> time upon notice to Employee. In such event, Employee shall continue to be
> paid his then current Base Salary (on a pro-rated basis in the same manner as
> Employee is then receiving his base salary) until two years after the
> termination date ("Continuation Period").  During the Continuation Period,
> Employee shall not receive any bonus payments.  During the Continuation
> Period, Employee shall continue to be an employee of AutoZone or a subsidiary
> of AutoZone available to perform such services as may be requested by the
> Chief Executive Officer of AutoZone, and Employee's stock options shall
> continue to vest and may be exercised in the manner set forth in the
> respective stock option agreements until the end of the Continuation Period,
> at which time Employee's employment with AutoZone shall be terminated and
> further stock option exercise and vesting shall be governed by the terms of
> the stock option agreement.  During the Continuation Period, Employee shall
> receive such other benefits as other employees of AutoZone, including, but not
> limited to, health and life insurance, on the same terms and conditions. 
> AutoZone shall pay Employee a prorated bonus for the fiscal year in which this
> Agreement is terminated pursuant to this paragraph calculated based on the
> period of time elapsed during such fiscal year until this Agreement is
> terminated and the formula established by the Compensation Committee for
> officers for that fiscal year.  Said bonus shall be paid when other officer
> bonuses are paid for that fiscal year.  AutoZone shall have no other
> obligations other than those stated herein upon the termination of this
> Agreement and Employee hereby releases AutoZone from any and all obligations
> and claims except those as are specifically set forth herein.
> 
> (b) With Cause.  AutoZone shall have the right to terminate this Agreement and
> Employee's employment with AutoZone and all subsidiaries of AutoZone for Cause
> at any time.  Upon such termination for Cause, Employee shall have no right to
> receive any compensation, salary, or bonus and shall immediately cease to
> receive any benefits (other than those as may be required pursuant to the
> AutoZone Pension Plan or by law) and any stock options shall be governed by
> the respective stock option agreements in effect between the Employee and
> AutoZone at that time.  "Cause" shall mean the willful engagement by the
> Employee in conduct which is demonstrably or materially injurious to AutoZone
> or any subsidiary of AutoZone, monetarily or otherwise.  For this purpose, no
> act or failure to act by the Employee shall be considered "willful" unless
> done, or omitted to be done, by the Employee not in good faith and without
> reasonable belief that his action or omission was in the best interest of
> AutoZone or any subsidiary of AutoZone.


9.        Termination by Employee.  Employee may terminate this Agreement at
anytime upon written notice to AutoZone. Upon such termination, Employee's
employment shall terminate and Employee shall cease to receive any further
salary, benefits, or bonus, and all stock options granted shall be governed by
the respective stock option agreement(s) between the Employee and AutoZone.

10.        Termination by Employee upon a Change of Control.  Employee may
terminate this Agreement upon a Change of Control of AutoZone by giving written
notice to AutoZone within sixty days of the occurrence of a Change of Control. 
Upon giving such notice to AutoZone, Employees employment shall terminate and
Employee shall cease to receive any payments or benefits pursuant this Agreement
and all stock options held by Employee shall be governed by the respective stock
option agreement(s).  Any of the following events shall constitute a "Change of
Control":  (a) the acquisition after the date hereof, in one or more
transactions, of beneficial ownership (as defined in Rule 13d-3(a)(1) under the
Securities Exchange Act of 1934, as amended ("Exchange Act")), by any person or
entity or any group of persons or entities who constitute a group (as defined in
Section 13(d)(3) under the Exchange Act) of any securities such that as a result
of such acquisition such person, entity or group beneficially owns AutoZone,
Inc.'s then outstanding voting securities representing 51% or more of the total
combined voting power entitled to vote on a regular basis for a majority of the
board of Directors of AutoZone, Inc. or (b) the sale of all or substantially all
of the assets of AutoZone (including, without limitation, by way of merger,
consolidation, lease or transfer) in a transaction where AutoZone or the
beneficial owners (as defined in Rule 13d-3(a)(1) under the Exchange Act) of
capital stock of AutoZone do not receive (i) voting securities representing a
majority of the total combined voting power entitled to vote on a regular basis
for the board of directors of the acquiring entity or of an affiliate which
controls the acquiring entity or (ii) securities representing a majority of the
total combined equity interest in the acquiring entity, if other than a
corporation; provided however, that the foregoing provisions of this Paragraph
10 shall not apply to any transfer, sale or disposition of shares of capital
stock of AutoZone to any person or persons who are affiliates of AutoZone on the
date hereof.

11.        Effect of Termination.  Any termination of Employee's service as an
officer of AutoZone shall be deemed a termination of Employee's service on all
boards and as an officer of all subsidiaries of AutoZone.

12.        Non-Compete.  Employee agrees that he will not, for the period
commencing on the termination date of this Agreement pursuant to Paragraph 8 or
9 (whichever is applicable) of this Agreement and ending on
> (i) the date two years after said termination date of this Agreement if either
> Employee voluntarily terminates this Agreement or this Agreement is terminated
> by AutoZone for Cause or
> 
> 
> (ii) the end of the Continuation Period if this Agreement is terminated by
> AutoZone without Cause,

be engaged in or concerned with, directly or indirectly, any business related to
or involved in the retail sale of auto parts to "DIY" customers, or the
wholesale or retail sale of auto parts to commercial installers in any state,
province, territory or foreign country in which AutoZone or any subsidiary of
AutoZone operates now or shall operate during the term set forth in this
non-compete paragraph (herein called "Competitor"), as an employee, director,
consultant, benefi­cial or record owner, partner, joint venturer, officer or
agent of the Competitor.

The parties acknowledge and agree that the time, scope, geographic area and
other provisions of this Non-Compete section have been specifically negotiated
by sophisticated commercial parties and specifically hereby agree that such
time, scope, geographic area and other provisions are reasonable under the
circumstances and are in exchange for the obligations undertaken by AutoZone
pursuant to this Agreement. 

Further, Employee agrees not to hire, for himself or any other entity, encourage
anyone or entity to hire, or entice away from AutoZone any employee of AutoZone
or any subsidiary of AutoZone during the term of this non-compete obligation.

If at any time a court of competent jurisdiction holds that any portion of this
Non-Compete section is unenforceable for any reason, then Employee shall forfeit
his right to any further salary, bonus, or benefits from AutoZone during any
Continuation Period.  This Paragraph 12 shall not apply to a termination by
Employee pursuant to Paragraph 10.

13.        Confidentiality.  Unless otherwise required by law, Employee shall
hold in confidence any proprietary or confidential information obtained by him
during his employment with AutoZone, which shall include, but not be limited to,
information regarding AutoZone's present and future business plans, vendors,
systems, operations and personnel. Confidential information shall not include
information: (a) publicly disclosed by AutoZone; (b) rightfully received by
Employee from a third party without restrictions on disclosure (c) approved for
release or disclosure by AutoZone; or (d) produced or disclosed pursuant to
applicable laws, regulation or court order.  Employee acknowledges that all such
confidential or proprietary information is and shall remain the sole property of
AutoZone and all embodiments of such information shall remain with AutoZone.

14.        Breach by Employee.  The parties further agree that if, at any time,
despite the express agreement of the parties hereto, Employee violates the
provisions of this Agreement by violating the Non-Compete or Confidentiality
sections, or by failing to perform his obligations under this Agreement,
AutoZone may cease paying any further salary or bonus in addition to any other
rights AutoZone may have at law or equity.  In the event of breach by Employee
of any provision of this Agreement, Employee acknowledges that such breach will
cause irreparable damage to AutoZone, the exact amount of which will be
difficult or impossible to ascertain, and that remedies at law for any such
breach will be inadequate.  Accordingly, AutoZone shall be entitled, in addition
to any other rights or remedies existing in its favor, to obtain, without the
necessity for any bond or other security, specific performance and/or injunctive
relief in order to enforce, or prevent breach of any such provision.

15.        Death of Employee or Disability.  If Employee should die or become
disabled (such that he is no longer capable of performing his duties) during the
term of this Agreement, then all salary and bonus shall cease as of the date of
his death or disability, all stock options shall be governed by the terms of the
respective stock option agreements, and Employee shall receive disability or
death benefits as may be provided under AutoZone's then existing policies and
procedures related to disability or death of AutoZone employees.

16.        Waiver.  Any waiver of any breach of this Agreement by AutoZone shall
not operate or be construed as a waiver of any subsequent breach by Employee. No
waiver shall be valid unless in writing and signed by an authorized officer of
AutoZone.

17.        Assignment.  Employee acknowledges that his services are unique and
personal. Accordingly, Employee shall not assign his rights or delegate his
duties or obligations under this Agreement. Employee's rights and obligations
under this Agreement shall inure to the benefit of and be binding upon AutoZone
successors and assigns. AutoZone may assign this Agreement to any wholly-owned
subsidiary operating for the use and benefit of AutoZone.

18.        Entire Agreement.  This Agreement contains the entire understanding
of the parties related to the matters discussed herein. It may not be changed
orally but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought.

19.        Jurisdiction.  This Agreement shall be governed and construed by the
laws of the State of Tennessee, without regard to its choice of law rules.  The
parties agree that the only proper venue for any dispute under this Agreement
shall be in the state or federal courts located in Shelby County, Tennessee.

20.        Survival.  Sections 8, 12, 13, 14 and 19 of this Agreement shall
survive any termination of this Agreement or Employee's employment with AutoZone
(including, without limitation termination pursuant to Paragraphs 8, 9, or 10).


IN WITNESS WHEREOF, the respective parties execute this Agreement.

AUTOZONE, INC.                                                    EMPLOYEE


By:    /s/ Steve Odland_______                                      William C.
Rhodes, III

Title:    CEO                            

                                                                                 
Date     8/25/01

By:    /s/ Harry L. Goldsmith    

Title:    Sr. V.P. & General Counsel

 

 